Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	To what “a bunker wall” and to what “into the bunker” it referring to? There is no “bunker“ but rather “an excavating area forming an interior space”.  As the claim recites, it is unclear what applicant regard as “a bunker”.
	Furthermore, in lines 11 in regard to placing the first artificial tiles, the claim recites “thereby forming a part of the interior space”.  How a step of placing or layering any one of the “artificial grass tiles” is causing, or is forming “a part of the interior space”?  The interior space is formed by the excavating of the surface, area, and the placement of the turfs (artificial tiles) has nothing to do with “forming the interior surface” but they merely placed within the excavated “interior space”.
	The examiner will further address these issues in the response to arguments section hereinafter. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8 and 9 s/are rejected under 35 U.S.C. 103 as being unpatentable over Allen US 2013/0116060 (“Allen”) in view of AYERS US 2014/0170339 (“AYERS”).
	As per claim 1, Allen discloses a method of building a golf bunker (Figs. 4 and 5 in conjunction to pars. [0019]-[0035] and [0045]-[0048]), 
	comprising the steps of excavating an area to create an interior space between an excavated surface and a location for a wall of artificial grass tiles to be placed, wherein the excavated surface includes a back surface and a bottom surface, and wherein each artificial grass tile in the wall of artificial grass tiles has a front-facing surface, a width that extends into the bunker in a direction towards the interior space, and a rear surface; (pars. [0011], [0020], [0029]-[0031], [0042] and [0048] in conjunction to Fig. 4; with respect to a back surface, to the best of his understanding the examiner construed such surface as the back area/surface of the excavating are as seen in Fig. 5; see also the examiner’s markings hereinafter); 
	placing an at least one first artificial grass tile on the bottom surface at the location in a manner such that  the rear surface of the at least one first artificial grass tile does not contact the back surface thereby forming a part of the interior space and a front-facing surface of the at least one first artificial grass tile forms a part of a bunker face; (placing grass layers 111 and 121; wherein tile 111 has a first width whereas tile 121 has a second width; note in particular Fig. 4 the manner of placement of the turf tiles one after the other as the first tile position at the bottom of the excavating area; note Fig. 5 regarding the placement of tiles 111 and thereafter wider tile 121)(Figs. 4 and 5; pars. [0022], [0023], [0029], [0044], [0045] and [0048]); 
	layering at least one artificial grass tile on top of the at least one first artificial grass tile in a manner such that the rear surface of the at least one artificial grass tile does not contact the back surface thereby forming a part of the interior space and an exterior surface of the at least one artificial grass tile forms a part of the bunker face; (placing grass layers 111 and 121; wherein tile 111 has a first width whereas tile 121 has a second width; as discussed above the turf tiles are placing one on top of the other; with regard to the tile “not contact the back surface” as mentioned above “ no tile can “contact the back surface of the excavated area; also not Figs. 5 in conjunction to Fig. 4 wherein the infill  105 provide such “buffering” between the tiles and the excavated area; as further state by Allen in [0048] “….that extends into interior 105 of the bunker, which facilitates a key-in between the wall and the excavation, thus providing better stability.”  (again note Figs. 4 and 5; pars. [0022], [0023], [0029] and [0048]);
	placing an artificial grass tile on the layer of the at least one artificial grass tile  in a manner such that the rear surface of the artificial grass tile2Application No.: 16/827,654 Attorney Docket No.: 087510.0000008does not contact the back surface thereby forming part of the interior space and ; (placing grass layers 111 and 121)(Figs. 4 and 5; pars. [0022], [0023], [0029] and [0048]; again note the examiner discussion above as the manner of placing, layering artificial tiles from the bottom of the excavated area to the top of it to cover the excavated area with a plurality of tiles);
	filling the interior space formed by the placement of the artificial grass tiles that are and the layer of at least one artificial grass tile with infill so as to form a bunker wall comprised of the cement modified soil having the bunker face keyed into the bunker wall; (infill material 105 of soil therebetween the tiles)(Fig. 5; pars. [0026], [0027], [0029]-[0033] and [0041]); 2Application No.: 16/827,654 
	Attorney Docket No.: 087510.0000008 repeating the steps of layering at least one artificial grass tile on top of the artificial grass tile, placing an artificial grass tile on the layer of 
	covering a top layer of tiles and a top of the cement modified soil with natural soil; and covering the natural soil with natural turf (Fig. 5; pars. [0048] and [0034]).  
Examiner’s marking regarding “a back surface” of the excavating area

    PNG
    media_image1.png
    403
    579
    media_image1.png
    Greyscale

	Allen is not specific regarding the layers are 150-300 mm wide and 50-150mm wide.
	Allen is not specific that the at least one tile on the bottom is the wider tile (i.e. 150-300 mm wide)
	Allen is not specific regarding the infill, backfilling, is cement modified soil.  	
	With respect to specific tile width Allen teaches that such widths are between 200mm-300mm in [0044] or the width can be 100mm-500mm in [0024]. 
	Thus, although Allen is not specific regarding such width as claimed, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Allen’s grass tiles as such dimensions as claimed for the reason that a skilled artisan would have been motivated to discover the optimize grass tile dimensions suitable for any bunker’s size. 
	In that regard, a skilled artisan would have inquire what is the difference in criticality between tile that it is width is between 150mm-250mm or is between 250mm-300mm inches than as claimed?  One of ordinary skilled in the art would have been able to form applicant invention without any prior knowledge of such specific dimensions.
	Moreover, applicant has not provide any evidence that such tiles’ dimensions and only such tiles are suitable in forming his bunker and not any other tiles.  
	With respect to the first tile as the wider tile that is 150-300 mm wide, although Allen is not specific regarding wherein the first width is greater than the second width, it is noted that it has been held that a reversal of parts In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) held as obvious (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious expedient.).
	A skilled artisan would have determined that Allen’s golf bunker would have function the same having either grass tile 111 (i.e. lesser width) as the first grass tile or grass tile 121 (greater width) as the first tile.  Applicant has never discussed that the longer/greater width tile is critical or essential to be placed as the first tile, and thus having the “shorter/lesser” width grass would have function equally well as the first grass tile.  
	With respect to the filling the interior with cement modified soil, the use of cement modified soil (i.e. soil, cement and water, according to applicant’s disclosure, e.g. par. [0028]) while covering ditches/ channels/holes and alike, utilizing artificial grass, is well known as taught by AYERS (pars. [0009], [0010], [0015], [0017], [0039], [004], [0041], [0044], and [0049]; see also [0014], [0015] and [0039] the use of water as a wetting agent to be mixed with the soil and cement).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Allen’s backfilling material as cement modified soil as taught by AYERS for the reason that a skilled artisan would have been motivated by AYERS’ suggestion to use cement modified soil that creates a more infill that resist the shear forces of water flow and wind (e.g. par. [0042]).
	A skilled artisan would have been very much motivated to use such cement modified soil that will enhance the golf bunker by providing “a stronger infill” that will provide an advanced protection of the bunker from the elements (e.g. rain/water, wind, and etc.).
	As per claim 6, with respect to wherein the layer of the at least one artificial grass tile of the second width includes between two and six artificial grass tiles of the second width, to the best of his understanding the examiner construed such limitations as the number/layers of tiles 111 and thereafter tile 121, as every 4th-5th-6th tiles 111 in Fig. 5 and par. [0048].    With respect to the width as 50-150 mm, as mentioned above although Allen teaches a width that ranges between 100mm-500 mm ([0024] or 200mm-300mm ([0044]), it would have been obvious to utilized such tiles that would have performed the same as to be placed within the excavated area to build, make the bunker.
	As per claim 8, Allen discloses further comprising: impregnating the artificial tiles of the first width and the artificial tiles of the second width with sand (pars. [0032] and [0044]).   With respect to the tiles width as 150-300mm (i.e. first with) and 50-150 mm (second width), as mentioned above although Allen teaches a width that ranges between 100mm-500mm ([0024]) and/or 200mm-300mm ([0044]), it would have been obvious to utilized such tiles that would have performed the same as to be placed within the excavated area to build, make the bunker.
	As per claim 9, Allen discloses further comprising: adding sand in an area adjacent to the bunker face and extending substantially along the bottom surface to form a golf bunker base (pars.[0033], [0034] and [0044]). 
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.   

With regard to the rejection under 35 USC 112
	With regard to “a bunker wall”, the artificial grass tiles are to be placed upon the already excavated hole, i.e. a bunker wall, according to applicant’s original disclosure, and not forming such “a bunker wall”.
	Thus, the artificial grass tiles, by themselves  are not, and can’t forming “a bunker wall”, but rather are to be placed upon the excavated hole, which forms a bunker wall.
	With regard to “the artificial tiles forming an interior surface”, again the examiner argues that the artificial tiles, cannot possibly forming any interior space.  As discussed above, the artificial tiles, are placing upon the already excavated bunker, which formed a wall, interior surface, and etc.  The artificial tiles, are not forming any of the structure  of the excavated bunker hole, but merely placed within the hole.       
In regard to the rejection under 35 USC
	Applicant keep arguing that Allen does not discloses the method of forming a golf bunker as the above claims, applicant paste and copy the same arguments from 2-25-2021 and 5-25-2021, and the examiner maintains his position that Allen modified by AYERS render the method of building a golf bunker as obvious as set forth above.
	As previously argued by the examiner, although Allen does not use the same terms as applicant, i.e. “backfill”, or “repeat”, and etc. Allen clearly teaches a method of forming a golf bunker, that include all the claimed steps, as excavating an area, placing-layering tiles with different width, filling space formed between the tiles by soil, repeating such steps until covering the excavated area (i.e. until a desired height is achieved), and covering a top layers with natural soil and covering is with natural turf.   
	For example, note pars. [0029], [0033], [0035] and [0044], as Allen states
	[0029] The present invention also provides a method of constructing a golf course bunker. The golf course bunker so constructed may be in accordance with the golf course bunker as described or claimed herein. The method preferably comprises the steps of (a) forming an excavation having an exterior surface; and (b) laying the artificial grass in horizontal layers, preferably staggered layers, to create the required shape, height and gradient to face the exterior surface of the excavation. 
	[0033] The step of laying the artificial grass in horizontal layers may include adding regulating material in between successive layers. There may be a step of laying a first layer, and then adding regulating material directly on top of the first layer to create an even and level surface on which to lay a second layer. There may then be a step of laying a second layer on top of the regulating material on the first layer. The regulating material may comprise granular material. The regulating material may comprise sand. The regulating material may comprise soil. 
	[0044] Finally, the artificial grass is laid by hand in horizontal layers to create the required shape, height and gradient. Each layer is laid and then levelled and made solid by means of adding and tamping down extra soil/sand on top of the layer as required”
	Although Allen does not uses such specific term “repeat”, it is clear that Allen’s method is not a “two step method” and the grass tiles are layered and placed on top of each other repeatedly to the entire excavated bunker.
	With respect to “backfill”, Allen uses the term “infill” in pars. [0027], [0039] and [0041] and at least Fig. 5, to define the same.  For example, Allen states “[0027] The bunker may be considered as comprising an exterior facing and infill material, the infill material filling in the interior of the bunker. Such infill material may comprise soil for example. One of the layers of artificial grass may extend further into the interior of the bunker so as to key-in to the different material.”
	As marked hereinafter, according to Allen’s Fig. 5, it is clear that there is infill soli therebetween.

    PNG
    media_image2.png
    358
    561
    media_image2.png
    Greyscale

  	 Thus, although Allen does not use such specific term “backfill”, it is clear that with Allen’s invention the method of making a golf bunker includes a backfill as claimed.
	With respect to the specific tiles’ width as 50-150 mm and 150-300mm, the examiner acknowledged that Allen is not specific regarding such tiles width ranges.  	However, as stated above a skilled artisan would have been motivated to discover the optimize grass tile dimensions suitable for any bunker’s size.  As Allen teaches the use of tiles with width ranges between 200-300mm using tiles of 50-150 mm and tiles of 150-300mm would have been an obvious modification that would have not changed the nature of the tiles as artificial tiles to be placed within the excavated area. 	
	Thereafter, on pages 10+ of his remarks applicant again discussed the reference to AYERS (which was cited to teach concrete modified soil ("CMS") applicant reiterated much of the same arguments as filed on 2/25/2021, and the examiner maintains his position that AYERS teaches a CMS and it would have been obvious to one of ordinary skill in the art to modify Allen’s infill soil as CMS as set forth above.
	As previously stated, AYERS was not intended to teach or show a backfilling between different grass tiles for a golf bunker, as such limitations are taught by the main reference to Allen as set forth above.  AYERS was only intended to show that the infill/backfill material as CMS is well known within similar application/field utilizing artificial grass tiles.
	Second, the proposed modification of Allen by the teachings of AYERS provide expectation of some advantage.  In that regard, as stated in the MPEP, “the expectation of some advantage is the strongest rationale for combining references the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar  Textilfarben  GmbH & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006)”
	In this case, it is clear that modifying the infill/backfill of Allen as CMS according to the teachings of AYERS, would have resulted in an advance bunker’s infill/backfilling that the use cement modified soil (CMS) that creates a more infill that resist the shear forces of eater flow and wind (e.g. par. [0042]). A skilled artisan would have determined that such infill/backfilling, will result in an enhanced, stronger, more durable, infill/backfilling, to form a more resistible bunker.      
	Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Although AYERS is not specific to infill a golf bunker, AYERS clearly teaches the use of an infill CMS to cover an area (equivalent to an excavating area) and it advantages.  For example attention to AYERS’ Figs. 5A and 5B in conjunction to at least [0014]-[0016] “[0014] In another example form, the invention comprises a method of covering ground for erosion control. The method includes the steps of: (a) placing a synthetic grass atop the ground, the synthetic grass having a backing and synthetic grass blades extending therefrom; (b) applying a dry infill ballast to the synthetic grass; and (c) applying a wetting agent to the dry infill to cure the dry infill into a bound infill to stabilize the infill against high velocity water shear forces. [0015] Optionally, the dry infill ballast includes cement and the wetting agent comprises water. [0016] In another example form, the invention comprises a method of covering ground for erosion control. The method includes the steps of: (a) placing a synthetic grass atop the ground, the synthetic grass having a backing and synthetic grass blades extending therefrom; (b) applying a dry infill ballast to the synthetic grass; and (c) applying a wet binding agent to the dry infill to bond the dry infill into a bound infill to stabilize the sand/soil infill against high velocity water shear forces.”
	Also, attention to [0042] “ [0042] Advantageously, the present invention can be used even where high concentrated flows are expected (e.g. downchutes, large drainage swales). To this end the sand/soil infill is stabilized with a binding agent, such as cement, grout, lime, etc. This creates a more or less grouted or bound sand/soil infill 160 to resist the shear forces of water flow and wind.”
	Thus, contradicting to applicant’s assertions such teachings by AYERS is knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, and as stated above such a reconstruction is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K/Examiner, Art Unit 3711                                                                                          3/14/22   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711